tcmemo_2013_207 united_states tax_court james r dixon petitioner v commissioner of internal revenue respondent sharon c dixon petitioner v commissioner of internal revenue respondent docket nos 9962-05l 9965-05l filed date juan f vasquez jr and renesha n fountain for petitioners w lance stodghill and derek b matta for respondent memorandum findings_of_fact and opinion holmes judge the code imposes an obligation on employers to withhold a portion of the wages that they pay to employees it gives taxpayers a credit against their income_tax for the amount of money withheld--even if their employer never pays that money to the irs the dixons say they should get the credit because tryco withheld dollar_figure from their wages in but tryco’s payroll records are long gone and the commissioner says the dixons can’t have the credit because they haven’t shown that tryco withheld anything findings_of_fact sharon dixon was startled when the irs seized her bank accounts she knew that she and her husband had tax troubles but thought all their personal income-tax problems were in the past after they borrowed a half-million dollars against their home and sent it to the government but instead of sending the cash directly to the irs the dixons sent their money on a detour through a corporation which they owned they had the corporation report to the irs that the money should be credited as additional withholding on income the dixons had earned years before the dixons’ corporation was tryco and they had founded it in tryco was in the temp business in both the houston and dallas metropolitan areas and its job was to round up workers for major newspapers grocery chains and department stores for as long as tryco was in business james was its ceo and sharon was its president tryco was a great success at first and at its peak provided thousands of temporary employees each year on the advice of their financial adviser the dixons drew regular salaries and then distributed variable amounts to themselves as bonuses they also occasionally took loans from the company including nearly dollar_figure that they borrowed from tryco to pay for their house their salaries were paid from a standard payroll account and they had the usual income_tax withheld from their checks in the same way as millions of other americans have had done to them for decades but their bonuses were another matter--those checks were written on a general-fund account by hand according to james the bonus checks consisted of net pay after sharon reviewed irs tax schedules and calculated how much tax should be withheld they used this more cumbersome system to maintain privacy the dixons didn’t want other people in the company knowing how successful tryco was and how much they were paying themselves in bonuses the general manager that they hired after tryco’s business started booming--and that manager’s wife who also worked at tryco--were the only other people who knew about these bonuses the dixons’ tax problems began late in tryco stopped filing its quarterly tax returns in the fourth quarter of that year and then made nonfiling a bad habit--the company failed to file returns and failed to pay over to the irs either withheld employee income taxes or employment_taxes for the fourth quarter of through the dixons blame their general manager--whom they had put in charge of the company’s fiscal affairs to free themselves up to focus on sales--for this default but we have to note that the dixons themselves also failed to file returns or pay their individual income taxes during much of this time although they weren’t filing their returns the dixons credibly testified--and we therefore find--that they weren’t aware until that tryco wasn’t filing returns or making payments either they discovered this when both were criminally prosecuted for failure_to_file their individual income-tax returns they hired larry campagna a senior and very reputable texas tax attorney to represent james in his criminal-tax case and to take the lead in planning their defense sharon was represented by another attorney campagna had over twenty years of experience in tax and tax controversy and had handled hundreds of cases dealing with withholding taxes and we find that the dixons were certainly justified in looking to him and his firm for advice and assistance campagna hired an accounting firm to help review tryco’s records and figure out among other things how much money had actually been withheld from the dixons’ paychecks it was this review that revealed tryco’s failure to remit any withheld taxes the dixons then turned the records over to the government so that an agreement could be reached in the criminal-tax cases by both sides in the criminal cases agreed that tryco had withheld the following amount sec_1 from the dixons’ salary and bonus checks even though the corporation hadn’t actually paid over the withheld amounts year total sharon james dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure district courts use_tax losses to calculate the appropriate sentence under federal sentencing guidelines so this agreement on the amounts tryco had because the dixons reside in a community-property state they are each entitled to claim one-half of james’s withholdings and one-half of sharon’s withholdings see sec_1_31-1 income_tax regs unless otherwise noted all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure as we explain in more detail below employers must generally deduct and withhold payroll taxes--including income_tax social_security_tax and medicare tax--from their employees’ paychecks the income_tax withheld is a credit against the income_tax owed by the taxpayer the social_security and medicare taxes have two portions--one paid_by the employer and one paid_by the employee the employer pays its portion and withholds the employee’s employers must file form_941 employer’s quarterly federal tax_return to report those taxes if they fail to file form_941 or pay over the taxes on time they are subject_to penalties unless they get an extension and pay the associated fee and interest accrues on the unpaid balance withheld helped the dixons when it came time to compute that loss leading to an agreement between them and their prosecutors that the government had suffered a criminal-tax loss of dollar_figure from sharon and dollar_figure from james and the conclusion of the dixons’ accountant and lawyer and the assistant u s attorney working the case that the dixons’ withholding exceeded or nearly equaled their tax_liability for led to a plea deal for failure_to_file only for the tax_year courts typically order criminal-tax defendants to pay restitution as part of their sentences and the dixons borrowed almost a half-million dollars in against the equity in their house they were able to do so because tryco had never put a lien on it for the money that the dixons had borrowed from the company to buy it in the first place contributed that money to tryco and had tryco pay it over to the irs as payment of form taxes of the corporation to be applied to the withheld income taxes of james and sharon for each quarter of the through tax years their intent was clear--as campagna testified mr and mrs dixon borrowed the money and contributed it to the corporation in a motion seeking a sentence of probation they called these payments extraordinary restitution though the actual criminal judgments did not the total amount that tryco paid equalled what the dixons and the prosecutors agreed had actually been withheld from their paychecks but that tryco had not paid over at the time plus the entire amount of the statutorily calculated tax loss the capital_contribution to tryco was necessary because the corporation--though in existence--was no longer doing much business everything was done this way--and not simply with the dixons’ paying their full tax_liability directly--because campagna recommended it if they hadn’t campagna thought tryco would still have been liable for the withholding taxes and campagna didn’t want to have the tax paid twice had mr and mrs dixon remitted the income taxes directly for their account then the liability for tryco would not have been reduced by the payment and the government would have been asking for a double collection of the same money on the income_tax side and the employment_tax side in the first half of the accountants prepared form sec_1040 for the dixons’ missing tax years they figured out that the dixons owed dollar_figure more in taxes than what had already been paid via the dixons’ first capital-contribution- followed-by-tryco’s-payment exercise the previous year the dixons decided to send more money to tryco and in date tryco again paid the money over to the irs and designated it as payment of withheld taxes for the dixons it also asked the irs to reallocate some of the funds from the first payment to different we discuss the effect of this later payment and designation in the other opinion in these cases which we file today see dixon v commissioner t c __ date quarters all this was to make the taxes paid through tryco for each of the dixons match their actual tax_liability for each of the years in question the accountants prepared forms w-2c corrected wage and tax statement for the dixons as well as form sec_1040 reflecting these adjusted withholding amounts as follows we’ve rounded to the nearest dollar james sharon james sharon james sharon james sharon tryco dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payment payment tryco bonus dixco bonus allocation from spouse allocation to spouse big_number big_number big_number big_number big_number big_number n a n a n a n a n a -0- n a -0- n a -0- n a -0- big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number -big_number -big_number -big_number -big_number -big_number -big_number -big_number -big_number total big_number big_number big_number big_number big_number big_number big_number big_number dixco was another corporation that the dixons owned and operated during this time we include dixco here because the accountants included it on the form sec_1040 this was all done separately from the criminal proceedings which had been resolved by plea agreements in which each of the dixons pleaded guilty to one count of misdemeanor failure_to_file a return campagna petitioned the court for a downward departure from the sentencing guidelines based on several factors including the dixons’ willingness to contribute money to tryco to ensure that their income taxes were paid even though the bulk of mr dixon’s taxes would have been deemed paid when withheld the court denied the motion and the dixons were sentenced to four years of probation with six months of house arrest the plea agreements clearly indicated that the resolution of the criminal cases did not relieve the dixons of their civil tax_liability the dixons however thought that by filing their individual tax returns and directing tryco to pay withholding taxes specifically for their account they had taken care of their individual income-tax problem and made at least a small payment toward tryco’s enormous remaining employment and withholding-tax liability of nearly dollar_figure million the commissioner disagreed he sent the dixons a notice_of_intent_to_levy the notice stated that the couple owed more than dollar_figure in unpaid taxes penalties and interest for the and tax years the dixons asked for a collection_due_process cdp hearing and were very surprised when a taxpayer who gets a lien or levy notice from the irs can request a cdp hearing with the irs office of appeals see sec_6320 sec_6330 the appeals officer will then hold a conference with the taxpayer and determine whether to proceed with collection see sec_6330 their bank informed them that sharon’s accounts had already been levied upon the appeals officer who contacted the dixons to let them know that he had received their cdp request told them that the levy on sharon’s account was to collect unpaid taxes that were the subject of the hearing this was irregular but they got all that straightened out the dixons then had their cdp hearing and the appeals officer at first agreed that they no longer owed tax for for a short time the irs recorded tryco’s payments as the dixons intended for james’s tax_year for example the irs credited more than dollar_figure as a withholding credit and the more than dollar_figure in interest between the date of the credit and the return’s original due_date of date was abated but then others at the appeals_office began questioning the effect of tryco’s designation in of its payment for the dixons’ tax bill after several exchanges the commissioner finally issued new notices of determination in which he upheld the levy in full for we discuss it more in the other opinion in this case that we are also filing today but it is useful to highlight that the code treats any amount for which a taxpayer is credited under sec_31 as paid on the original due_date of the return not when it is actually made see sec_31 thus the effect of the dixons’ position is that tryco’s late payment of the withholding_tax would not only satisfy their tax debt but also cancel the portion of that debt that consisted of compounded interest campagna testified that i don’t think that i was concerned about the interest we are not so sure but need make no finding on this point all six of the tax years at issue the appeals officer reasoned that the dixons could be credited only with the withholding that tryco had noted on their original w-2 forms that the dixons had attached to their and tax returns forms w-2 were not submitted with the and income_tax returns therefore the withholding claimed on these returns will not be allowed she disallowed the extra withholding on the dixons’ forms w-2c because the payments were not withheld at the source and cannot be designated to the withholding of a specific employee she noted the absence of any additional payroll records that might have supported the dixons’ claims to additional withholding and adopted the report of the irs examination_division that due to the unavailability of complete actual payroll records maintained by tryco the service computed the income_tax_withholding as a standard percentage of total wages paid during each quarterly period as provided in sec_31_3402_g_-1 the dixons later waived their challenge to the irs’s collection of their and tax debts and only remain at issue the dixons lived in texas when they filed their petitions we consolidated the cases and tried them in houston i jurisdiction opinion because these cases arise out of a notice_of_determination from a cdp hearing it is clear that we have jurisdiction to review the appeals officer’s determination sec_6330 the dixons claim that they are entitled to a credit under sec_31 because tryco actually withheld dollar_figure from their wages in tryco’s withholding obligations aren’t before us here--the dixons’ income taxes are but because sec_31 allows taxpayers to claim as a credit on their tax returns the money that was withheld by employers we need to figure out whether and how much tryco withheld from the dixons’ paychecks that means that we need to look to certain facts arising from tryco’s withholding taxes looking to years or taxes over which we do not have jurisdiction to make a determination about a year and tax over which we do have jurisdiction is however nothing new it is the same thing we do when we consider an overpayment in another year as part of a deficiency proceeding or when we find certain facts for one year because they affect another year see sec_6214 125_tc_14 ii standard of review sec_6330 allows a taxpayer to challenge the existence or amount of his underlying tax_liability at a cdp hearing if he neither received a notice_of_deficiency nor had a prior opportunity to dispute it the underlying tax_liability is the amount unpaid after application of credits to which petitioner is entitled see 116_tc_60 the dixons didn’t receive a notice_of_deficiency and didn’t have a chance to dispute their tax_liability before their cdp hearing so they were right to raise it at their cdp hearing we review determinations about the underlying liability de novo see 114_tc_604 iii actual withholding a how withholding usually works under sec_3402 an employer must withhold estimated income_tax from its employees’ wages throughout the year and pay it directly to the government the government gets the money it’s due while taxpayers don’t have to come up with large sums of money all at once an employee usually tells his employer on a form_w-4 how many exemptions he anticipates and the employer uses that information to withhold a specific amount from each paycheck the employer then remits the withheld funds for all its employees to the government on a quarterly basis by filing a form_941 see generally irs publication circular_e employer’s tax guide at the end of the year the employer reviews its records and determines how much of the withheld money is attributable to each individual employee it then reports this information to the employees on separate forms w-2 and to the irs through a combined form w-3 transmittal of wage and tax statements if the employer makes a reporting mistake it can issue a form w-2c which alerts the employee and the irs and reports the correct information see irs general instructions for forms w-2 and w-3 pincite the employee uses the w-2 or the w-2c as evidence of how much money was withheld from his income and subtracts that amount as a credit against his overall tax_liability sec_31 as far as the employee is concerned it doesn’t matter whether or not the employer actually fulfilled its duty to turn over the withheld money to the government that’s between the government and the employer see sec_1_31-1 income_tax regs this rule makes sense--most employees have no control_over what their employer does with the money that it is supposed to hold in trust and pay to the government we have no reason to think that the absence from the record of instructions for these forms for the years at issue would change this general background b what happened here the tangle in these cases began when neither the dixons nor tryco filed timely tax returns for the years at issue this caused confusion about how much withholding there actually was things got more complicated by tryco’s records’ getting lost somewhere between the criminal cases and the cdp hearing which made it impossible to examine tryco’s books to get an accurate accounting we do have forms w-2 tryco issued for the years and but they do not appear to reflect any of the bonuses that tryco paid to the dixons or any amounts withheld from those bonuses the problem of how much withholding there was is different from the questions of how much there should have been and whether the dixons and tryco can fix any underpayment years later the way they tried to to solve the problem of how much withholding there actually was we turn first to the best evidence rule this is a rule_of evidence that requires with limited exceptions production of an original document to prove its contents fed r evid other evidence of its contents is admissible if all originals have been lost or destroyed unless in bad faith or if no original can be obtained through judicial process fed r evid whether that other evidence correctly reflects the contents of the missing document is a question of fact fed r evid we find that the records in these cases with a few exceptions have all been lost neither party was able to prove who lost the records or how they disap- peared and so we will not draw adverse inferences against either party we do have several computer-generated payroll checks and handwritten bonus checks together with the check stubs and documents from the criminal cases showing the calculations for the tax loss we find that the checks both payroll and bonus checks show that income taxes were regularly withheld from the dixons’ compensation_for all four years the commissioner claims that the final tax-loss figure was just a compromise and that we should give it little weight in trying to figure out how much tryco actually withheld from the dixons’ pay but though we agree that the final tax-loss number may well have been a compromise we find that there is nothing to suggest that the dixons and their prosecution compromised on the the dixons claim that during the criminal cases they handed over all the original records to the government which then lost them the commissioner doesn’t directly dispute this but he claims that an experienced attorney like campagna would never have turned over such important documents without making copies the commissioner does not assert in these cases that if the amounts were withheld the credits should still be disallowed on other grounds cf 137_tc_147 aff’d a f t r 2d ria 6th cir amount tryco had withheld when a taxpayer is charged with failure_to_file the tax loss shall be treated as equal to of the gross_income if the taxpayer is a corporation less any_tax withheld or otherwise paid unless a more accurate determination of the tax loss can be made u s sentencing guidelines manual sec_2t1 c emphasis added if there is any figure to be adjusted in this equation therefore it would be the gross_income rather than the provable withheld taxes we recognize that the computation of the tax losses in the dixons’ criminal cases are not binding in the civil case--the parties specifically agreed to that but we find the testimony before us about how one component of those tax losses--the amounts actually withheld during the tax years at issue in the criminal cases--was arrived at to be credible we specifically find that the amounts listed in the tax-loss computation as actually withheld were compiled from the then-still-extant books_and_records of tryco we thus find it more_likely_than_not that sharon and james each had actual income-tax withholdings as outlined supra p of this opinion dollar_figure for dollar_figure for dollar_figure for and dollar_figure for for a grand total of dollar_figure between both dixons they win on this point
